Opinion issued July 26, 2012.




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00493-CV
                           ———————————
                          SERGIO SOZA, Appellant
                                       V.
    FEDERAL HOME LOAN MORTGAGE CORPORATION, Appellee



               On Appeal from County Civil Court at Law No 3
                           Harris County, Texas
                      Trial Court Cause No. 990131


                         MEMORANDUM OPINION

      Appellant, Sergio Soza, has neither paid the required filing fee for this

appeal nor established indigence for purposes of appellate costs. See TEX. R. APP.

P. 5 (“A party who is not excused by statute or these rules from paying costs must

pay—at the time an item is presented for filing—whatever fees are required by
statute or Supreme Court order.”), 20.1 (listing requirements for establishing

indigence); see also TEX. GOV’T CODE ANN. § 51.207 (Vernon Supp. 2011),

§.51.941(a) (Vernon 2005), §.101.041 (Vernon Supp. 2011) (listing fees in court of

appeals); Order Regarding Fees Charged in Civil Cases in the Supreme Court and

the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation,

Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app.

A § B(1) (listing fees in court of appeals).

      The filing fee was due on May 9, 2012, when appellant filed his notice of

appeal. See TEX. R. APP. P. 5. On May 31, 2012, the Court notified appellant that

the appeal was subject to dismissal if appellant did not pay the required fee within

10 days. See TEX. R. APP. P. 5 (allowing enforcement of rule); 42.3(c) (allowing

involuntary dismissal of case). Appellant did not respond.

      Accordingly, we dismiss the appeal for want of prosecution. We dismiss

any pending motions as moot.

                                    PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Massengale.




                                               2